          Case 1:20-cv-00013-JPO Document 36 Filed 12/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DU’BOIS A. CROCKROM, individually and on Civil Action No. 1:20-cv-00013-JPO
behalf of all others similarly situated,
                                         Judge J. Paul Oetken
       Plaintiff,
                                         Magistrate Judge Debra C. Freeman
v.

BANK OF AMERICA, N.A.; and BANK OF NOTICE OF APPEAL
AMERICA CORPORATION,

       Defendants.


       NOTICE IS HEREBY GIVEN that Du’Bois A. Crockrom, plaintiff in the above-named

case, individually and on behalf of all others similarly situated, appeals to the United States Court

of Appeals for the Second Circuit from the final judgment entered in this action on November 17,

2020 (ECF No. 33), and from all interlocutory orders, decisions, determinations, and conclusions

issued prior to the Court’s judgment and adverse to the plaintiff, including the Opinion and Order

dated November 17, 2020 (ECF No. 32), which granted the defendants’ motion to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6) and granted in part the defendants’ motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(2).



Dated: December 17, 2020                      Respectfully submitted,

                                              By: s/ Thomas K. Landry                      .
                                                     Thomas K. Landry

                                              Thomas K. Landry
                                              tklandry@landrylaw.com
                                              1701 Pennsylvania Ave., NW - Suite 200
                                              Washington, DC 20006
                                              Tel.: (202) 349-2900
                                              Fax: (202) 349-2919




                              PLAINTIFF’S NOTICE OF APPEAL
Case 1:20-cv-00013-JPO Document 36 Filed 12/17/20 Page 2 of 2




                           Tina Wolfson
                           twolfson@ahdootwolfson.com
                           Robert Ahdoot (pro hac vice)
                           rahdoot@ahdootwolfson.com
                           Henry Kelston
                           hkelston@ahdootwolfson.com
                           10728 Lindbrook Drive
                           Los Angeles, California 90024
                           Tel: (310) 474-9111
                           Fax: (310) 474-8585


                           HEDIN HALL LLP
                           Frank S. Hedin*
                           fhedin@hedinhall.com
                           David W. Hall*
                           dhall@hedinhall.com
                           1395 Brickell Ave, Suite 1140
                           Miami, Florida 33131
                           Tel: (305) 357-2107
                           Fax: (305) 200-8801

                           * Pro Hac Vice Application Forthcoming

                           Counsel for Plaintiff and the Putative Class




                            -2-
               PLAINTIFF’S NOTICE OF APPEAL
